Citation Nr: 1235665	
Decision Date: 10/15/12    Archive Date: 10/23/12

DOCKET NO.  09-19 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II. 


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran had active military service from October 1965 to February 1969. 

This matter comes before the Board of Veterans' Appeals  (Board or BVA) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

When this case was previously before the Board in August 2011, it was remanded for additional development. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A preliminary review of the record indicates that this claim requires additional development.  

The Board's August 2011 remand noted that the National Personnel Records Center (NPRC) had been unable to verify the Veteran's Vietnam service.  The Board requested that the AMC take appropriate action, to include a request to the Joint Services Records Research Center (JSRRC), to verify whether or not the Veteran was in Cam Ranh Bay, Vietnam, during the period July 1968 to October 1968, or if stationed at another location in South East Asia, had visitation to Vietnam during the period July 1968 to October 1968 (italics added).  

Subsequent to the remand, VA again requested that NPRC verify the Veteran's Vietnam service.  NPRC was again unable to do so.  VA also requested verification from the Air Force Historical Research Agency (Air Force).  In response, the Air Force stated that the Veteran's unit did not submit any official history for the relevant time period.  

However, VA failed to request verification of the Veteran's service from JSRRC.  As a result, the Board finds that the development requested by the Board's August 2011 remand was not fully completed.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Thus, in the present case additional development must be conducted.  Moreover, the Board finds that the need for verification from JSRRC is made more pressing by the fact that the Air Force has no history for the Veteran's unit.  

Accordingly, the case is REMANDED for the following action:

1.  Request that JSRRC verify whether or not the Veteran, assigned to 2953 Combat Logistics Support Squadron out of Tinker Air Force Base, Oklahoma, was in Cam Ranh Bay, Vietnam, during the period July 1968 to October 1968; or if stationed at another location in South East Asia, had visitation to Vietnam during the period July 1968 to October 1968. 

2.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


